Citation Nr: 0732136	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right foot 
disorder manifested by numbness.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) claimed as stomach disorder.

7.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
March 1986 to April 1993, and 8 years, 8 months and 12 days 
of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the claims on appeal.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidence the Board finds a remand is 
necessary to resolve all the issues on appeal.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

Regarding all the issues on appeal except for asbestosis, the 
service medical records show evidence of treatment for or 
complaints of the claimed disorders.  This includes 
orthopedic complaints such as back pain repeatedly treated 
during service beginning in September 1979 and continuing 
through October 1984, right leg and knee pain repeatedly 
treated beginning in January 1978 and again in January 1992, 
a left knee trauma after running, assessed as a lateral 
collateral ligament strain in June 1981, complaints of left 
shoulder pain following a motor vehicle accident in August 
1979 and treated again in October 1986 and assessed as 
bursitis in the March 1993 separation examination's report of 
medical history.  Regarding his right foot numbness, he was 
seen in January 1992 for numbness of questionable etiology 
and this was said to have been resolved in the March 1993 
separation report of medical history.  Regarding his 
gastrointestinal complaints, he is shown to have been 
repeatedly treated for symptoms including nausea, vomiting 
and diarrhea as early as August 1977, was repeatedly 
diagnosed with gastroenteritis in the early 1980's and had a 
probable reflux due to viral syndrome in August 1989.  He was 
said to have a "nervous stomach" in the March 1993 report 
of medical history.  He is also noted to have had a gastric 
lavage incision according to an August 1979 treatment record.  
His blood pressure is likewise shown to fluctuate during 
service, including in August 1989 when it was elevated to 
154/90, although this elevation was believed to be secondary 
to the probable reflux secondary to viral syndrome.  

Regarding asbestos exposure he indicated in his service 
medical records in June 1983 that he was unsure of whether he 
was exposed to asbestos in the service, although no actual 
lung problems were shown in the service medical records.  His 
DD Form 214 reflects a military specialty of legal service 
man.  He has alleged that he had contact with asbestos 
working at the Joint Law Center in El Toro, California.  To 
date no attempt has been made to verify whether he was 
exposed to asbestos in service at this location.  

Post-service records reflect possibly continued symptoms of 
the claimed orthopedic, gastrointestinal, neurological and 
hypertensive complaints.  They also reflect that the veteran 
may have a possible asbestos related pulmonary disorder.  

An examination is necessary to address whether any of these 
disorders of the right lower extremity encompassing the right 
knee and foot, any left knee disorder and any back disorder 
is either directly related to service.  

In addition the veteran is noted to have applied for 
supplemental security income in October 2006.  An attempt 
should be made to obtain these records.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).  Further, the veteran should be provided 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if service 
connection is granted on appeal.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.  

2.  The AOJ should request that the 
National Personnel Records Center (NPRC) 
or the service department, to verify the 
veteran's military occupational specialty, 
in particular whether the veteran was 
exposed to asbestos while working at the 
Joint Law Center in El Toro, California.  
Then, the VA should request from NPRC and 
any other source referred by NPRC the 
appellant's complete service personnel 
records.

3.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records are 
not available.

4.  After the completion of the above, the 
AOJ should schedule the veteran for VA 
examinations to determine the nature and 
etiology of the veteran's claimed 
disorders of the right knee, left knee, 
right foot numbness, left shoulder 
disorder and any back disorder.  The 
examinations should be conducted by the 
appropriate specialists to determine 
whether any disorders of the right knee, 
left knee, right foot numbness, left 
shoulder disorder and any back disorder 
are directly due to service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examinations, and the examination reports 
must be annotated in this regard.  

The examiners are requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed disorders of the right knee, left 
knee, right foot numbness, left shoulder 
disorder and any back disorder.  
Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current disability of 
the right knee, left knee, right foot 
numbness, left shoulder and back; (2) the 
medical probability that any diagnosed 
disability of the right knee, left knee, 
right foot numbness, left shoulder and 
back disorder is related to any such 
disorders treated in service.   The 
examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Following completion of the above, the 
AOJ should also schedule the veteran for a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
gastrointestinal disorders, claimed as 
GERD and IBS.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his gastrointestinal 
disorder.  Specifically, the examiner is 
requested to provide an opinion as to 1) 
whether the veteran has a current 
gastrointestinal disability and the nature 
of such disorder; (2) the medical 
probability that any gastrointestinal 
disorder is related to any 
gastrointestinal disorders treated in 
service.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  The AOJ must also schedule the veteran 
for examination, by an appropriate 
specialist, for the purpose of determining 
the nature and etiology of any 
hypertension that may be present.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any indicated tests should be 
accomplished.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his hypertension 
disorder.  Specifically, the examiner is 
requested to provide an opinion as to 1) 
whether the veteran has a current 
diagnosis of hypertension; (2) the medical 
probability that any hypertension is 
related to the blood pressure fluctuations 
treated in service; (3) the medical 
probability that any hypertension began in 
service or was manifested to a compensable 
degree within a year of his discharge in 
April 1993.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  The AOJ must schedule the veteran for 
examination, by an appropriate specialist, 
for the purpose of determining the nature 
and etiology of any asbestosis that may be 
present.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any indicated tests should be 
accomplished.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
asbestosis disorder.  Specifically, the 
examiner is requested to provide an 
opinion as to 1) whether the veteran has a 
current diagnosis of asbestosis; (2) the 
medical probability that any asbestosis is 
related to the any exposure to asbestos 
shown in service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

8.  Following completion of the above, the 
AOJ should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the claims folder should be returned to the 
Board, if otherwise in order.  The purposes of this remand 
are to comply with due process of law and to further develop 
the veteran's claims.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



